Per Curiam.
The facts are stated with substantial correctness in the opinion filed by the learned vice-chancellor, and the evidence amply supports his conclusion that the deed sought tc be set aside was invalid as in fraud of creditors. The resultant decree that the defendant Bessie Pope in equity holds title as grantor thereunder in trust, for the complainant, and directing a conveyance and account of rents, &c., was therefore correct, and will be affirmed.
*696We have not found it necessary to consider the point suggested in the opinion, that Mrs. Pope in her capacity as principal stockholder of both companies was chargeable in law with notice of their insolvency, for the evidence is plenary that she had actual notice thereof, or of such facts as would necessarily lead to knowledge of that condition.
Certain details in the recital of facts by the vice-chancellor were criticised in the brief end argument, but they are not of sufficient consequence to require comment, for, if incorrect, the result would in no way be affected.
The decree will-be affirmed.
For affirmance—The Chibe-Justice,, Trenchard, Parker, Minturn,- Kalisch, Black, Katzenbach, Campbell, Heppenheimer, Gardner, Ackerson, Van Buskirk, Clark —13.
For reversal—None.